SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

267
KA 10-01640
PRESENT: SCUDDER, P.J., LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                       V                                            ORDER

RONALD M.M., DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered May 27, 2010. The appeal was held by this Court
by order entered May 9, 2014, decision was reserved and the matter was
remitted to Monroe County Court for further proceedings. The
proceedings were held and completed.

        It is hereby ORDERED that said appeal is unanimously dismissed as
moot.




Entered:    March 20, 2015                         Frances E. Cafarell
                                                   Clerk of the Court